PD-0410-15
                            PD-0410-15                             COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
April 15, 2015                                                  Transmitted 4/13/2015 12:10:55 PM
                                                                   Accepted 4/15/2015 4:41:44 PM
                       IN THE COURT OF CRIMINAL APPEALS                              ABEL ACOSTA
                                                                                             CLERK
                                    FOR THE
                                STATE OF TEXAS

 ROBERT OTHELLA LEWIS,                 §
 A/K/A ROBERT LEWIS                    §
      APPELLANT                        §
                                       §        CCA NO.   PD-_____-15
 V.                                    §        COA NO.   02-13-00416-CR
                                       §
 THE STATE OF TEXAS,                   §
      APPELLEE                         §


                STATE’S FIRST MOTION FOR EXTENSION OF TIME FOR
             FILING OF STATE’S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          COMES NOW Petitioner, the State of Texas, by and through Sharen

 Wilson, Criminal District Attorney of Tarrant County, and files this the State's

 Motion To Extend Time To File State's Petition For Discretionary review in the

 above captioned appeal and for cause would respectfully show the following:

                                           I.

          The court below is Criminal District Court Number One of Tarrant County,

 Texas, visiting Judge Jerry Woodlock, presiding. The style of the case in the trial

 court is The State of Texas v. Robert Othella Lewis, a/k/a Robert Lewis, No.

 1299359D. Appellant was convicted by a jury of felony driving while intoxicated.

 RR. IV 59. He was then sentenced by that jury to five years’ incarceration. RR.

 IV 134. The style and number of the case in the lower appellate court is Robert
Othella Lewis a/k/a Robert Lewis v. The State of Texas, No. 02-13-0416-CR.

Appellant is NOT in custody.

                                          II.

      The deadline for filing the State’s petition is April 13, 2014. No extensions

have previously been granted regarding the State's petition. The length of time

requested for this extension is 30 days from April 13, 2015 -- until May 13, 2015.

In light of all the foregoing, the modest extension herein requested, is sought solely

in the interest of justice and not for purposes of delay.

                                          III.

      Recently, undersigned counsel has filed briefs in: Thomas Lester Harper v.

The State of Texas, No. 02-14-00189-CR; and Michael Raynard Speace, Jr. v. The

State of Texas, No. 08-15-00445 through 00447-CR.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court grant this State’s Motion for Extension of Time for Filing of State’s

Petition for Discretionary Review and extend time for filing of the document to

May 13, 2015.

                                            Respectfully submitted,

                                            SHAREN WILSON
                                            Criminal District Attorney
                                            Tarrant County, Texas



                                           2
                                                    DEBRA WINDSOR, Assistant
                                                    Criminal District Attorney
                                                    Chief of the Appellate Section


                                                     /s/ DANIELLE A. KENNEDY
                                                    DANIELLE A. KENNEDY, Assistant
                                                    Criminal District Attorney
                                                    State Bar No. 12166650
                                                    Tim Curry Criminal Justice Center
                                                    401 W. Belknap
                                                    Fort Worth, Texas 76196-0201
                                                    (817) 884-1687
                                                    FAX (817) 884-1672
                                                    CCAAppellatealerts@tarrantcounty.com


                                     CERTIFICATE OF SERVICE

        A true copy of the State's brief has been e-served to opposing counsel, the

Hon. Abe Factor, lawfactor@yahoo.com, 5719 Airport Freeway, Fort Worth,

Texas 76117, on this, the 13th day of April, 2015



                                                     /s/ DANIELLE A. KENNEDY
                                                    DANIELLE A. KENNEDY

H:\KENNEDY.L09 lewis, robert othella pdr extn.mxt




                                                    3